Appeal by the defendant from a judgment of the Supreme Court, Rockland County (Kelly, J.), rendered April 13, 2011, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is reversed, on the law, the plea is *683vacated, and the matter is remitted to the Supreme Court, Rockland County, for further proceedings in accordance herewith.
As the People correctly concede, the plea minutes reveal that the defendant was not advised, prior to entering his plea of guilty, that his determinate term of imprisonment would be followed by a mandatory period of postrelease supervision. Therefore, the judgment of conviction must be reversed and the defendant’s plea of guilty must be vacated (see People v Cornell, 16 NY3d 801, 802 [2011]; People v Hill, 9 NY3d 189, 191 [2007], cert denied 553 US 1048 [2008]; People v Louree, 8 NY3d 541, 544-545 [2007]; People v Van Deusen, 7 NY3d 744, 745 [2006]; People v Catu, 4 NY3d 242, 244-245 [2005]). Accordingly, we remit the matter to the Supreme Court, Rockland County, for further proceedings on the indictment, including a new plea, if the defendant be so advised (see People v Peck, 78 AD3d 1199, 1200 [2010]; People v Wilcox, 70 AD3d 1059 [2010]). Angiolillo, J.P, Florio, Leventhal and Lott, JJ., concur.